DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 31 August 2021, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments, see pages 13-16, filed 30 November 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 102(a)(1)/(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagla, Gaurav, et al (U.S. 2018/0018723 and known hereinafter as Nagla).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by Zachary, Christopher (U.S. 2019/0385269, file 18 June 018, and known hereinafter as Zachary) in view of Nagla, Gaurav, et al (U.S. 2018/0018723 and known hereinafter as Nagla)(newly presented).

As per claim 1, Zachary teaches a computer-implemented method performed by a processor included in a vehicle, the method comprising: 
generating and storing, by the processor of the vehicle, driving record information, generated while the vehicle is driven (e.g. Zachary, see paragraph [0031], which discloses vision data can be captured at a vehicle using a vision sensor, where the vision data may be then watermarked with a blockchain hash that is registered or stored on a blockchain, where the blockchain enables the blockchain hash to securely tied to vehicle information, which can be used the blockchain hash.), to memory; 
detecting occurrence of a predetermined event associated with the vehicle using one or more sensors of the vehicle (e.g. Zachary, see paragraph [0069], which discloses a vehicle event can be any detectable vehicle condition and the detection of the vehicle event can be associated ; 
in response to the detected occurrence of the event, extracting driving record information related to the event from the driving record information stored in the memory (e.g. Zachary, see paragraphs [0069-0071], which discloses each blockchain includes one or more blockchain transaction, where the transaction is associated with the vehicle event data, in which the blockchain stores the information associated with each particular vehicle.); and 
converting the extracted driving record information into transaction data, and transmitting the converted transaction data to a consortium blockchain network system to store the driving record information in a form of a blockchain (e.g. Zachary, see paragraphs [0074-0078], which discloses vision data and/or vehicle event data, which includes the watermark, is then associated with a blockchain hash and stores the information by associating the information with the particular vehicle and may be accessible by other services and/or vehicles. The Examiner notes the vehicle event data is converted into a blockchain transaction data and associated with the vehicle.). 
Zachary does not explicitly disclose wherein the converting of the extracted driving information into the transaction data comprises: including index information of the driving record information in front data configured in a publicly open form, the index information comprising at least one of the driving function service provider index, vehicle manufacturer index, vehicle index, or driver index of the driving record information; and encrypting the extracted driving record information related to the event, and including the encrypted driving record information related to the event in the main data, wherein the converted transaction data is transmitted to one node of the consortium blockchain 
Nagla teaches wherein the converting of the extracted driving information into the transaction data (e.g. Nagla, see paragraphs [0087-0089], which discloses ledgers, ledger entries, and/or information stored on the ledger entries may be used for vehicle records, where ledger and ledger entries may utilize encryption, technology, where vehicle and transaction information stored on the ledger may be encrypted, redacted, compressed, transformed, etc. The Examiner notes among other actions that may be performed on ledger entries are conversion.) comprises:
including index information of the driving record information in front data configured in a publicly open form, the index information comprising at least one of the driving function service provider index, vehicle manufacturer index, vehicle index, or driver index of the driving record information (e.g. Nagla, see paragraphs [0097-0101], which discloses vehicle records are maintained using blocks organized in blockchain stored in blockchain storage, where vehicle record includes information about the life of the vehicle, vehicle registration, ownership attributes, manufacturer, dealership, etc., all which may be indexed); and 
encrypting the extracted driving record information related to the event, and including the encrypted driving record information related to the event in the main data, wherein the converted transaction data is transmitted to one node of the consortium blockchain network system in which the one node is not in a vehicle manufacturer or a service provider of the vehicle (e.g. Nagla, see paragraphs [0104-0108, 0119-0122, 0130-0133], which discloses vehicle event information may be captured and associated with the vehicle information, and further where transmission of the vehicle information may be encrypted.).
Zachary is directed to embedding blockchain information in digital images. Nagla is directed to distributed ledger platform for vehicle records. Both are analogous art 

As per claim 2, the modified teaching of Zachary and Nagla teaches the method of claim 1, wherein the generating and storing the driving record information includes storing the driving record information generated while the vehicle is driven with an autonomous navigation or driving assistance function (e.g. Zachary, see paragraph [0044], which discloses vehicle event data is generated based on capture image data that allows the vehicle to perform one or more autonomous vehicle operations based at least partially on this information.). 

As per claim 3, the modified teaching of Zachary and Nagla teaches the method of claim 2, wherein the driving record information includes one or more of vehicle status information, driving control information, vehicle surrounding information, and vehicle condition information, wherein the driving control information includes information related to a situation where the vehicle is driven by using the autonomous navigation or driving assistance function (e.g. Zachary, see paragraph [0044], which discloses vehicle event data is generated based on capture image data that allows the vehicle to perform one or more autonomous vehicle operations based at least partially on this information.). 

As per claim 4, the modified teaching of Zachary and Nagla teaches the method of claim 3, wherein the extracting the driving record information related to the event (e.g. Zachary, see paragraphs [0043-0045], which discloses vision sensors that capture image data that is used to inform the vehicle of traffic or environmental conditions, prior to the vehicle event.). 

As per claim 5, the modified teaching of Zachary and Nagla teaches the method of claim 1, wherein the predetermined event includes at least one of accident occurrence, user request, and vehicle breakdown (e.g. Zachary, see paragraphs [0069-0072], which discloses predefined triggers may be defined and can be used to associate one or more vehicle events that are generated, where such triggers may include collision sensor, vision sensor, engine speed sensor, etc.). 

As per claim 6, the modified teaching of Zachary and Nagla teaches the method of claim 1, further comprising deleting the stored driving record information when no occurrence of the predetermined event is detected by the one or more sensors for a predetermined time period (e.g. Zachary, see paragraph [0076], where image data associated with the vehicle data may be deleted to as to free up space of the memory device.). 

As per claim 7, the modified teaching of Zachary and Nagla teaches the method of claim 1, wherein the converting the extracted driving record information to the transaction data includes selecting from the driving record information stored in the memory and arranging the selected driving record information according to a standard rule (e.g. Zachary, see paragraphs [0074-0078], which discloses vision data and/or vehicle event data, . 

As per claim 8, the modified teaching of Zachary and Nagla teaches the method of claim 7, wherein the converting the extracted driving record information to the transaction data further comprises adding at least part of the arranged driving record information to front data (e.g. Zachary, see paragraphs [0074-0078], which discloses vision data and/or vehicle event data, which includes the watermark, is then associated with a blockchain hash and stores the information by associating the information with the particular vehicle and may be accessible by other services and/or vehicles. The Examiner notes the vehicle event data is converted into a blockchain transaction data and associated with the vehicle.). 

As per claim 9, the modified teaching of Zachary and Nagla teaches the method of claim 8, wherein the front data is converted to a searchable state and included in the transaction data (e.g. Zachary, see paragraphs [0074-0078], which discloses vision data and/or vehicle event data, which includes the watermark, is then associated with a blockchain hash and stores the information by associating the information with the particular vehicle and may be accessible by other services and/or vehicles. The Examiner notes the vehicle event data is converted into a blockchain transaction data and associated with the vehicle.). 

As per claim 10, the modified teaching of Zachary and Nagla teaches the method of claim 9, wherein the converting the extracted driving record information to the transaction data further comprises encrypting at least part of the arranged driving record (e.g. Zachary, see paragraph [0015], which discloses the blockchain institutes a hash, which the Examiner interprets as a type of encryption mechanism to ensure the unquiness of the data information stored in the particular blockchain.). 

As per claim 11, the modified teaching of Zachary and Nagla teaches the method of claim 10, wherein the converting the extracted driving record information to the transaction data further comprises encrypting driving control information associated with operation of autonomous navigation or driving assistance function and adding the encrypted driving control information associated with the operation of the autonomous navigation or driving assistance function to the main data (e.g. Zachary, see paragraph [0044], which discloses vehicle event data is generated based on capture image data that allows the vehicle to perform one or more autonomous vehicle operations based at least partially on this information.). 

As per claim 12, the modified teaching of Zachary and Nagla teaches the method of claim 11, wherein the converting the extracted driving record information to the transaction data further comprises adding verification data created by verifying the front and the main data to the transaction data (e.g. Zachary, see paragraphs [0041-0043], which discloses the captured vechicle data that includes the watermarking of the hash may be extracted later for verification.). 

As per claim 13, the modified teaching of Zachary and Nagla teaches the method of claim 1, wherein the transmitting the converted transaction data to the consortium blockchain network system includes transmitting, by the vehicle, the (e.g. Zachary, see paragraph [0015], which discloses the blockchain institutes a hash, which the Examiner interprets as a type of encryption mechanism to ensure the unquiness of the data information stored in the particular blockchain.). 

As per claim 14, the modified teaching of Zachary and Nagla teaches the method of claim 13, wherein the transmitting the converted transaction data to the consortium blockchain network system includes:
transmitting, by the vehicle, the transaction data to a traffic communication facility connected to the consortium blockchain network system (e.g. Zachary, see paragraphs [0044-0048], which discloses the vision sensors capture image data, which in some instances includes environmental data such as traffic lights, etc.); and 
transmitting, by the traffic communication facility, the transmitting data to at least one node of the blockchain network system (e.g. Zachary, see paragraphs [0044-0048], which discloses the vision sensors capture image data, which in some instances includes environmental data such as traffic lights, etc.). 

As per claim 15, the modified teaching of Zachary and Nagla teaches the method of claim 10, wherein the transmitting the converted transaction data to the consortium blockchain network system includes:
transmitting, by the vehicle, the transaction data to an other vehicle connected to the consortium blockchain network system (e.g. Zachary, see paragraphs [0044-0048], which discloses the vision sensors capture image data, which in some instances includes environmental data such as traffic lights, etc.); and 
(e.g. Zachary, see paragraphs [0044-0048], which discloses the vision sensors capture image data, which in some instances includes environmental data such as traffic lights, etc.). 

As per claim 16, the modified teaching of Zachary and Nagla teaches the method of claim 10, wherein the transmitting the converted transaction data to the consortium blockchain network system includes:
detecting a plurality of communication facilities (e.g Zachary, see paragraphs [0032-0034], which discloses detecting a serial data communication network); 
detecting one of communication facilities (e.g Zachary, see paragraphs [0032-0034], which discloses detecting a serial data communication network); 
transmitting, by the vehicle, the transaction data to the detected communication facility (e.g. Zachary, see paragraphs [0044-0048], which discloses the vision sensors capture image data, which in some instances includes environmental data such as traffic lights, etc.); and 
transmitting, by the detected communication facility receiving the transaction data, the transaction data to at least one node of the blockchain network system (e.g. Zachary, see paragraphs [0044-0048], which discloses the vision sensors capture image data, which in some instances includes environmental data such as traffic lights, etc.). 

As per claim 17, Zachary teaches a computer-implemented method performed by a processor of a computing device included in a consortium blockchain network system including a distributed network of user nodes, the method comprising: 
receiving, by one node of the user nodes, transaction data including driving record information of a vehicle driven with an autonomous navigation or driving assistance function (e.g. Zachary, see paragraph [0031], which discloses vision data can be captured at a vehicle using a vision sensor, where the vision data may be then watermarked with a blockchain hash that is registered or stored on a blockchain, where the blockchain enables the blockchain hash to securely tied to vehicle information, which can be used the blockchain hash.); 
distributing, by the one node, the transaction data through the distributed network (e.g. Zachary, see paragraphs [0074-0078], which discloses vision data and/or vehicle event data, which includes the watermark, is then associated with a blockchain hash and stores the information by associating the information with the particular vehicle and may be accessible by other services and/or vehicles. The Examiner notes the vehicle event data is converted into a blockchain transaction data and associated with the vehicle.); 
storing the transaction data in a memory pool (e.g. Zachary, see paragraphs [0069-0071], which discloses each blockchain includes one or more blockchain transaction, where the transaction is associated with the vehicle event data, in which the blockchain stores the information associated with each particular vehicle.); and 
when the transaction data stored in the memory pool satisfies a preconfigured condition, generating a block and extending a blockchain (e.g. Zachary, see paragraph [0069], which discloses a vehicle event can be any detectable vehicle condition and the detection of the vehicle event can be associated with a predefined trigger, where each blockchain transaction can include a vehicle identifier and event data, where the event data is captured by vehicle sensors, such as collision sensor, vision sensor, engine speed sensor, etc.). 
Zachary does not explicitly disclose wherein the transaction data includes: front data, which is configured in a publicly open form and comprises index information including at least one of a driving function service provider index, vehicle manufacturer 
Nagla teaches wherein the transaction data includes: front data, which is configured in a publicly open form (e.g. Nagla, see paragraphs [0087-0089], which discloses ledgers, ledger entries, and/or information stored on the ledger entries may be used for vehicle records, where ledger and ledger entries may utilize encryption, technology, where vehicle and transaction information stored on the ledger may be encrypted, redacted, compressed, transformed, etc. The Examiner notes among other actions that may be performed on ledger entries are conversion.) and comprises index information including at least one of a driving function service provider index, vehicle manufacturer index, vehicle index, or driver index of the driving record information (e.g. Nagla, see paragraphs [0097-0101], which discloses vehicle records are maintained using blocks organized in blockchain stored in blockchain storage, where vehicle record includes information about the life of the vehicle, vehicle registration, ownership attributes, manufacturer, dealership, etc., all which may be indexed); and 
main data, which is configured in an encrypted form and comprises driving record information related to a predetermined event (e.g. Nagla, see paragraphs  and 
wherein the one node is not a vehicle manufacturer or a service provider of the vehicle (e.g. Nagla, see paragraphs [0087-0089], which discloses ledgers, ledger entries, and/or information stored on the ledger entries may be used for vehicle records, where ledger and ledger entries may utilize encryption, technology, where vehicle and transaction information stored on the ledger may be encrypted, redacted, compressed, transformed, etc.).
Zachary is directed to embedding blockchain information in digital images. Nagla is directed to distributed ledger platform for vehicle records. Both are analogous art because they are directed to data manipulation of vehicle information within a blockchain environment and therefore it would have been obvious at the time the invention was filed to modify the teachings of Zachary with the teachings of Nagla to include the claimed features with the motivation to improve accessibility and indexing of vehicle information.

As per claim 19, the modified teaching of Zachary and Nagla teaches the method of claim 17, further comprising providing a search interface through which the driving record information is retrieved based on the index information included in the transaction data (e.g. Zachary, see paragraphs [0074-0078], which discloses vision data and/or vehicle event data, which includes the watermark, is then associated with a blockchain hash and stores the information by associating the information with the particular vehicle and may be accessible by other services and/or vehicles. The Examiner notes the vehicle event data is converted into a blockchain transaction data and associated with the vehicle.). 

As per claim 20, the modified teaching of Zachary and Nagla teaches the method of claim 19, further comprising searching transaction data including driving record data retrieved through the search interface and retrieving the driving record (e.g. Zachary, see paragraphs [0074-0078], which discloses vision data and/or vehicle event data, which includes the watermark, is then associated with a blockchain hash and stores the information by associating the information with the particular vehicle and may be accessible by other services and/or vehicles. The Examiner notes the vehicle event data is converted into a blockchain transaction data and associated with the vehicle.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.